Present:    All the Justices

MICHAEL V. GREENAN, ET AL.
                         OPINION BY JUSTICE LEROY R. HASSELL, SR.
v.   Record No. 951683                 June 7, 1996

RICHARD SOLOMON, ET AL.

              FROM THE CIRCUIT COURT OF FAUQUIER COUNTY
                 Joshua L. Robinson, Judge Designate


     In this appeal, we consider whether a landowner has an

easement to use a right-of-way described in a deed recorded among

the land records in Fauquier County.
     Michael V. and Sandra J. Greenan, husband and wife, filed

their amended bill of complaint against Richard A. and Elinor H.

Solomon.    The Greenans, who own a 10-acre parcel in Fauquier

County, alleged that they have an easement to use a way to travel

across a parcel of land, consisting of approximately 50 acres,

owned by the Solomons.    The Solomons filed responsive pleadings,

denying that the Greenans have an easement to travel across the

property.   The chancellor conducted an ore tenus hearing, and the

Greenans adduced the following relevant facts.

     Jonathan Taylor Burke acquired approximately 100 acres of

land in Marshall District, Fauquier County, by deed recorded

April 28, 1882.   This tract, rectangular in shape,   was referred

to as the Burke Farm.    Jonathan Burke died intestate, and the

farm was divided among his heirs by a partition deed.     Susan E.

and John Hall, Burke's daughter and son-in-law, acquired the

northern 40 acres.

     In March 1936, Allie B. Hall and his wife, Lillie V. Hall,

acquired 50 acres of the former Burke Farm, which was sold by the
clerk of the court for payment of delinquent taxes.    This 50-acre

parcel is located immediately south of the 40-acre parcel that

John and Susan E. Hall acquired in the deed of partition.

        The remainder of the former Burke Farm consisted of a 10-

acre parcel immediately south of the 50-acre parcel owned by

Allie and Lillie Hall.    Although there is no deed of record

conveying the land to Taylor Hall, Allie Hall's father, Taylor

Hall had possession of, and paid taxes on, this 10-acre parcel.

He also devised this parcel of land in his will dated August 23,

1955.
        Taylor Hall and Allie and Lillie Hall executed the following

deed:
             "THIS DEED made this 27th day of July, 1957,
        between Allie B. Hall and Lillie V. Hall, his wife,
        parties of the first part; and Taylor Hall, party of
        the second part:

             WITNESSETH; that for the sum of $1.00 and natural
        love and affection between son and father, the parties
        of the first part do hereby grant and convey, unto the
        party of the second part, a right-of-way and easement
        of travel 2360 feet more or less in length over the old
        existing private roadway by the edge of the woods near
        the western fence line between the property of the
        grantors and the Eric and Lois Sevareid place. The
        easement hereby granted is over and across a tract of
        land owned by the said Allie B. Hall near Selone in
        Marshall District, Fauquier County, Virginia, described
        as containing 51 Acres, 2 roods [sic] and 10.8 poles
        which was conveyed to him by T. E. Bartenstein, Clerk
        of the Circuit Court by deed dated March 6, 1936 and
        recorded in Deed Book 142, page 386. A plat and survey
        of said property will be found recorded in Deed Book
        141, pages 377 and 378. The right-of-way hereby
        granted will afford an easement of travel to the said
        Taylor Hall from his home-place to another 10 Acre
        parcel owned by him."


(Emphasis added).

        After this deed was recorded among the land records in
Fauquier County, the Solomons acquired the 50-acre parcel that

had been owned by Allie and Lillie Hall.   The Greenans acquired a

quitclaim deed to the 10-acre parcel, and they filed a suit to

quiet title.   The Greenans obtained fee simple title to the 10-

acre parcel as a result of their suit to quiet title.

Subsequently, the Solomons refused to permit the Greenans to use

the right-of-way that extended over the Solomons' property.

     At the conclusion of the Greenans' evidence, the chancellor

granted the Solomons' motion to strike.    The chancellor held that

the Greenans failed to prove that Taylor Hall was the owner of

the 10-acre parcel at the time the easement was recorded and,

therefore, they did not establish that Hall had, or could have

acquired, a property right in the easement.   We awarded the

Greenans an appeal.
     The Greenans observe that they are the successors in

interest to Taylor Hall and that the Solomons are the successors

in interest to Allie and Lillie Hall.   The Greenans contend that

the Solomons are legally precluded from asserting that Taylor

Hall had no interest in the 10-acre parcel because Allie and

Lillie Hall recited in the above-referenced deed that Taylor Hall

was the owner of the 10-acre parcel.    Thus, the Greenans assert

that they are entitled to judgment as a matter of law.

     The Solomons, however, argue that the trial court properly

granted their motion to strike.   The Solomons point out that the

Greenans failed to trace their title to Taylor Hall and that the

Greenans could identify no deed which named Taylor Hall as the

record owner of the 10-acre parcel.    Thus, the Solomons assert
that the Greenans failed to prove that Taylor Hall was the owner

of the dominant tenement when the deed creating the easement was

executed and, therefore, the Greenans failed to establish that

the deed created an easement.

     The Solomons correctly observe that the easement would have

no legal efficacy if Taylor Hall had no legal interest in the 10-

acre parcel when the deed was executed. We have said that
     "an easement [is] 'a privilege without profit, which
     the owner of one tenement has a right to enjoy in
     respect of that tenement in or over the tenement of
     another person, by reason whereof the latter is obliged
     to suffer, or refrain from doing something on his own
     tenement for the advantage of the former.' Stevenson
     v. Wallace, 27 Gratt. [77,] 87; Goddard on Easements,
     2.

                                . . . .

          An easement is a right which is appurtenant to the
     dominant tenement, and imposed upon the servient
     tenement; and it is important to mark that it is not
     imposed upon the person of the servient owner;
     therefore an obligation upon him to do something for
     the benefit of the dominant tenement is not an
     easement."


Tardy v. Creasy, 81 Va. 553, 556-57 (1886).

     However, we have already stated that the Greenans have fee

simple title to the 10-acre parcel.       They acquired their title by

proving adverse possession in a suit to quiet title against the

heirs of Jonathan Burke.   "The ownership thus acquired includes

those things which would pass with a transfer by deed . . . .

Easements appurtenant to the possessed land are thus acquired."

7 Powell on Real Property § 1017 (1995).       Without question, the

easement described in the deed is an easement appurtenant to and

runs with the land.   See Coal Corp. v. Lester, 203 Va. 93, 97-98,
122 S.E.2d 901, 904-05 (1961).

     The Solomons admitted below that they are the successors in

interest to Allie and Lillie Hall, and the Greenans are the

successors in interest to Taylor Hall. And, as we have said:
          "It is well established that a party who purports
     to convey an estate is estopped as against his grantee
     from asserting anything in derogation thereof. That is
     to say, a grantor cannot deny his title to the
     prejudice of his grantee. See School Board v. Smith,
     134 Va. 98, 104, 113 S.E. 868, 869 (1922). Similarly,
     '"those who derive title from or through the parties,
     ordinarily stand in the same position as the parties,
     and are bound by every estoppel that would have been
     binding on the parties."' Richmond Cedar Works v.
     West, 152 Va. 533, 543, 147 S.E. 196, 199 (1929)."


VEPCO v. Buchwalter, 228 Va. 684, 688, 325 S.E.2d 95, 97 (1985).

Applying these principles, we hold that the Solomons, who

derived title ultimately from Allie and Lillie Hall, may not

assert any fact in derogation of the easement that Allie and

Lillie Hall conveyed to Taylor Hall.   Simply stated, the Solomons

may not assert that Taylor Hall did not own the 10-acre parcel

when the deed creating the easement was executed because such

assertion would be in derogation of the easement that Allie and

Lillie Hall granted to Taylor Hall.    We also note that the

Solomons had, at the very least, record notice of the existence

of the easement because it was recorded among the land records in

Fauquier County prior to the Solomons' acquisition of title.     See

Porter v. Wilson, 244 Va. 366, 369, 421 S.E.2d 440, 442 (1992).

     Alternatively, the chancellor held that even if the Greenans

established that Taylor Hall had owned the 10-acre parcel, the

Solomons are, nonetheless, entitled to judgment because the deed

was intended merely to grant access between the 40-acre and the
10-acre parcels of land, and the Greenans intend to use the

easement to access a public highway.    The Solomons assert that

the Greenans' "only motivation for initiating this action

originally, and continuing it, is to obtain a right of way over

Solomon to the public highway."

       We disagree with the Solomons.   The second paragraph in the

above-referenced deed granted and conveyed to Taylor Hall "a

right-of-way and easement of travel 2360 feet more or less in

length over the old existing private roadway."    This language

created a clear and unambiguous right to use the right-of-way

without any limitation on the ultimate terminus of the right-of-

way.
       It is true, as the chancellor observed, that the last

sentence of the deed states that:   "[t]he right-of-way hereby

granted will afford an easement of travel to the said Taylor Hall

from his home-place to another 10 Acre parcel owned by him."

However, we have held:
          "It is a settled rule of construction, both in
     deeds and wills, that if an estate is conveyed, or an
     interest given, or a benefit bestowed in one part of
     the instrument, by clear, unambiguous, and explicit
     words, such estate, interest, or benefit is not
     diminished nor destroyed by words in another part of
     the instrument, unless the terms which diminish or
     destroy the estate before given be as clear and
     decisive as the terms by which it was created."


Smith v. Baptist Orphanage, 194 Va. 901, 908, 75 S.E.2d 491, 495-

96 (1953) (quoting Gaskins v. Hunton, 92 Va. 528, 531, 23 S.E.
885, 886 (1896)); accord Salley v. Burns, 220 Va. 123, 134, 255
S.E.2d 512, 518 (1979).   Thus, the Greenans' motivations are

immaterial and cannot divest the Greenans of their property
rights in the right-of-way.

        For the foregoing reasons, we hold that the Greenans have a

right-of-way and easement as described in the above-referenced

deed.    Accordingly, we will reverse the judgment below, and we

will enter final judgment here in favor of the Greenans.

                                        Reversed and final judgment.